


Exhibit 10-kkk




BELLSOUTH SPLIT-DOLLAR LIFE INSURANCE PLAN


AS AMENDED AND RESTATED
EFFECTIVE AS OF NOVEMBER 24, 2003




1. PURPOSE


      The purpose of the BellSouth Split-Dollar Life Insurance Plan (the "Plan")
is to provide a split-dollar insurance arrangement under which BellSouth
Corporation and its subsidiaries and affiliates can assist key employees in
acquiring and financing life insurance coverage. This Plan incorporates the
provisions of the BellSouth Corporation Executive Life Insurance Plan and the
BellSouth Corporation Senior Manager Life Insurance Plan, as amended as of the
effective date of this Plan (the "Prior Plans"), and, as of such effective date,
shall be deemed to constitute a complete restatement of both Prior Plans, as
amended (except to the extent otherwise specifically provided in Section 3.1 of
this Plan).


2. DEFINITIONS


      For purposes of this Plan, the following terms have the meanings set forth
below:


      2.1   "AGREEMENT" means the agreement executed between the Employer and a
Participant implementing the terms of this Plan, substantially in the form
attached hereto as Exhibit "A".


      2.2   "ASSIGNMENT" means the collateral assignment executed by the Policy
Owner, substantially in the form attached hereto as Exhibit "B".


      2.3   "COVERAGE AMOUNT" means the face amount of the insurance death
benefit provided to a Participant under the Plan, as specified in the
Participant's Agreement.


      2.4   "DISABILITY" means that the Participant is receiving disability
benefits under any long-term disability plan sponsored by the Employer or an
affiliated entity.


      2.5   "EFFECTIVE DATE" means the effective date of the Plan, which is
January 1, 1998.


      2.6   "EMPLOYEE" means an employee or former employee of the Employer who
is eligible to participate in the Plan.


      2.7   "EMPLOYER" means BellSouth Corporation and any subsidiary or
affiliate of BellSouth Corporation which is authorized by the Plan Administrator
to participate in this Plan.


      2.8   "EMPLOYER ACCOUNT" means, with respect to a Participant's Policy, a
bookkeeping entry maintained by the Employer pursuant to Section 6 of the Plan,
equal to the lesser of (1) the cash value of the Policy, or (2) the amount of
Policy premiums paid by the Employer (and not collected from the Participant).
With respect to a Replacement Policy, the amount of Policy premiums paid by the
Employer shall be deemed to include the total of all such premiums paid on the
Replacement Policy and the Replaced Policy, reduced by an amount equal to that
portion of the Replaced Policy Cash Value, if any, paid to the Employer at the
time the Replacement Policy is issued.


      2.9   "EMPLOYER PREMIUM" means, with respect to a Participant's Policy,
the total Policy premium payable for the Policy Year by the Company as specified
in the Participant's Agreement, less the portion of the premium to be paid by
the Participant pursuant to Section 5.1 of the Plan.



--------------------------------------------------------------------------------


      2.10  "ENROLLMENT AGE" means the Participant's age at the time of
enrollment in the Prior Plans as to the Participant's initial Coverage Amount,
and it means the Participant's age at a subsequent enrollment for an increased
Coverage Amount as to the increased Coverage Amount; provided, however, that
with respect to a Replacement Policy, the age at enrollment shall mean the age
at the time of enrollment for the Replaced Policy.


      2.11  "INSURANCE COST" means, with respect to a Participant, the annual
cost for the Participant's Coverage Amount determined pursuant to the Insurance
Cost schedule maintained by the Plan Administrator.  The Insurance Cost for a
Participant shall be determined as of the time of the Participant's enrollment
in the Prior Plan(s), based on the Participant's Coverage Amount and Enrollment
Age, and shall not change thereafter. A smoker rate shall be used to determine
the Insurance Cost for any Participant who smoked cigarettes at any time during
the twelve month period immediately preceding the Participant's enrollment; a
nonsmoker rate shall be used for all other Participants. However,
notwithstanding the previous sentence, if a Replacement Policy is issued for a
Participant and the Participant qualifies as a nonsmoker for the Replacement
Policy, the nonsmoker rate shall thereafter be used to determine the Insurance
Cost for the Participant.


            If a Participant's coverage is in effect for a period of less than
twelve (12) months during any Policy Year, the Participant's Insurance Cost for
that year shall be determined by multiplying the annual cost as determined from
the insurance cost schedule by a fraction, the numerator of which is the number
of full months that the coverage is in effect and the denominator of which is
twelve (12).


      2.12  "INSURER" means, with respect to a Participant's Policy, the
insurance company issuing the insurance policy or group policy certificate on
the Participant's life (or on the joint lives of the Participant and the
Participant's spouse) pursuant to the provisions of the Plan.


      2.13  "PARTICIPANT" means an Employee who is participating in the Plan.


      2.14  "PARTICIPANT ACCOUNT" means, with respect to a Participant's Policy,
a bookkeeping entry maintained by the Employer pursuant to Section 6 of the
Plan, equal to the excess, if any, of the cash value of the Policy over the
Employer Account.


      2.15  "PARTICIPANT PREMIUM" means, with respect to each Policy Year (or
portion thereof) for a Participant, the greater of (1) the Participant's
Insurance Cost; or (2) the one year term cost for the Policy Year (or portion
thereof) determined based on the Participant's age at the beginning of the
Policy Year, the Insurer's published one year term rates in effect at the
beginning of the Policy Year, and the Participant's Coverage Amount under the
Plan.  The one year term cost amount shall be determined pursuant to the
guidelines set forth in Revenue Ruling 66-110, 1966-1 C.B. 12, and Revenue
Ruling 67-154, 1967-1 C.B. 11, and shall be conclusively determined by the Plan
Administrator.


      2.16  "PERMANENT POLICY" means a Participant's Policy having cash values
which are projected to be sufficient to continue to provide death benefit
coverage at least equal to the Participant's Coverage Amount until the policy
maturity date specified in the Participant's Policy (determined without regard
to any Policy rider which extends the maturity date beyond the originally
scheduled policy maturity date), and which is projected to have a cash
accumulation value equal to at least ninety-five percent (95%) of the Policy
Coverage Amount at the maturity date specified in such Policy, with no further
premium payments, following a withdrawal by the Employer of all amounts to which
it is entitled pursuant to Section 8.2e or Section 8.3. A determination as to
whether a Policy is at a given time a Permanent Policy shall be made by the Plan
Administrator, and shall be based on Policy projections provided by the Insurer
or its agent utilizing the Policy's then current mortality rates and Policy
expenses, and the following Policy interest crediting rates. For the Policy Year
of the Employer withdrawal made pursuant to Section 8.2e or Section 8.3, the
projections shall reflect the actual Policy interest crediting rate in effect
for such year (or, if such rate is not known when the determination is made, the
actual rate in effect for the preceding Policy Year). For each of the ten (10)
succeeding Policy Years, the projections shall reflect that rate decreased
ratably such that the rate in the tenth Policy Year following the Policy Year in
which the Employer withdrawal occurs will be five percent (5%). For all
successive Policy Years, the projections shall reflect a five percent (5%)
Policy interest crediting rate. Notwithstanding the foregoing, if the actual
Policy interest crediting rate in effect when the determination is made is less
than five percent (5%), the projections shall reflect such lower rate for the
Policy Year of the Employer withdrawal and all subsequent Policy Years.



--------------------------------------------------------------------------------


      2.17  "PLAN" means the BellSouth Split-Dollar Life Insurance Plan. Except
as otherwise provided in Section 3.1, with respect to each Participant who
participated in the BellSouth Corporation Executive
Life Insurance Plan, the Plan shall be construed and interpreted as a
restatement of the provisions of such plan, as amended; and, with respect to
each Participant who participated in the BellSouth Corporation Senior Manager
Life Insurance Plan, the Plan shall be construed and interpreted as a
restatement of such plan, as amended.


      2.18  "PLAN ADMINISTRATOR" means the Chief Executive Officer of BellSouth
Corporation and any individual or committee he designates to act on his behalf
with respect to any or all of his responsibilities hereunder; provided, the
Board of Directors of BellSouth Corporation may designate any other person or
committee to serve in lieu of the Chief Executive Officer as the Plan
Administrator with respect to any or all of the administrative responsibilities
hereunder.


      2.19  "POLICY" means the life insurance coverage acquired on the life of
the Participant (or on the joint lives of the Participant and the Participant's
spouse) by the Participant or other Policy Owner, which may be issued as a
separate insurance policy or a certificate under a group policy.


      2.20  "POLICY OWNER" means the Participant or that person or entity to
whom the Participant has assigned his interest in the Policy. In the case of a
Replacement Policy issued to replace a Policy for which the Policy Owner is
other than the Participant, the Policy Owner of the Replacement Policy shall be
the same as the Policy Owner of the Policy being replaced, unless elected
otherwise by such Policy Owner.


      2.21  "POLICY YEAR" means the twelve month period (and each successive
twelve month period) beginning on the effective date of the Agreement.


      2.22  "PREMIUM PAYMENT YEARS" means, with respect to a Participant's
Policy, the number of consecutive Policy Years (including, for a Replacement
Policy, the number of Policy Years during which the Replaced Policy was in
force), beginning with the first Policy Year, during which the Employer is
required to pay a Policy premium, as specified in the Participant's Agreement.


      2.23  "REPLACED POLICY" means a Policy which has been replaced by a
Replacement Policy. If a Participant's Policy has been replaced more than one
time, then the term Replaced Policy shall include all prior Policies.


      2.24  "REPLACED POLICY CASH VALUE" means the cash value of the Replaced
Policy on the Effective Date.


      2.25  "REPLACEMENT POLICY" means a Policy issued to replace a Policy
previously issued under the Plan.


      2.26  "RETIREMENT" means a termination of the Participant's employment
with the Employer under circumstances where the Participant is immediately
eligible to receive pension benefits under the Supplemental Executive Retirement
Plan (SERP) maintained by the Employer or one of its subsidiaries.


      2.27  "SINGLE LIFE COVERAGE" means life insurance coverage on the life of
the Participant.


      2.28  "SURVIVORSHIP COVERAGE" means life insurance coverage on the lives
of the Participant and the Participant's spouse, with the life insurance death
benefit to be payable at the death of the last survivor of the Participant and
the Participant's spouse.



--------------------------------------------------------------------------------


      2.29  "TERMINATED FOR CAUSE" means, with respect to a Participant, the
termination of the Participant's employment with the Employer due to: (i) fraud,
misappropriation, embezzlement, or intentional material damage to the property
or business of the Employer; (ii) commission of a felony involving moral
turpitude of which the Participant is finally adjudicated guilty; or (iii)
continuance of either willful and repeated failure or grossly negligent and
repeated failure by the Participant to materially perform his duties.


3. ELIGIBILITY


      3.1   GENERAL. Each Employee with a Prior Plan Agreement in effect on the
day preceding the Effective Date shall be eligible to participate in the Plan,
provided that the Employee (and any other appropriate party, such as the
Employee's spouse or a Policy Owner other than the Employee, as determined by
the Plan Administrator) executes an Agreement consenting to the terms of this
Plan, as amended, and completes such other forms as the Plan Administrator shall
require. Any Employee eligible to participate who fails to execute (or secure
execution of) an enrollment form consenting to the terms of this Plan, as
amended, within the time period prescribed by the Plan Administrator, shall not
be eligible for coverage under the Plan, but shall remain subject to the terms
and conditions of the Prior Plan(s) in which such Employee participates as in
effect on the day preceding the Effective Date, as amended thereafter from time
to time. Effective November 24, 2003, any Employee who is, or becomes, an
executive officer or director of BellSouth Corporation (as such terms are used
in Section 402 of the Sarbanes-Oxley Act of 2002) shall be ineligible to
participate in the Plan and any Agreement previously executed by such Employee
shall be terminated pursuant to Section 8 of the Plan.


      3.2   TYPE OF COVERAGE. The type(s) of coverage for a Participant on the
Effective Date shall be the type(s) of coverage in place on the day preceding
the Effective Date pursuant to the Participant's Agreement(s) under the Prior
Plan(s). Provided, however, that the Policy Owner may make a one-time election
to exchange Survivorship Coverage for Single Life Coverage (equal to fifty
percent (50%) of the Participant's Survivorship Coverage Amount), or to exchange
Single Life Coverage for Survivorship Coverage (equal to two hundred percent
(200%) of the Participant's Single Life Coverage Amount), subject to any proof
of insurability required by the Insurer. Such an election must be made within
the time period prescribed by the Plan Administrator. If an unmarried
Participant enrolls for Single Life Coverage and subsequently marries, then,
subject to the approval of the Plan Administrator, the Participant (or other
Policy Owner) shall have the right to make an election, exercisable no later
than one hundred eighty (180) days following the marriage, to convert (subject
to any proof of insurability required by the Insurer) the Single Life Coverage
to Survivorship Coverage (with the Coverage Amount equal to two hundred percent
(200%) of the Single Life Coverage Amount). If a married Participant enrolls for
Survivorship Coverage and subsequently divorces, then, subject to the approval
of the Plan Administrator, the Participant (or other Policy Owner) shall have
the right to make an election, exercisable no later than one hundred eighty
(180) days following the finalization of the divorce, to convert (subject to any
proof of insurability required by the Insurer) the Survivorship Coverage to
Single Life Coverage (with the Coverage Amount equal to fifty percent (50%) of
the Survivorship Coverage Amount). Under no other circumstances shall a
Participant (or other Policy Owner) have any right to change an election as to
type of coverage after the coverage becomes effective. Any Insurer charges or
tax liability resulting from a conversion shall be borne by the Participant or
other Policy Owner.


4.    AMOUNT OF COVERAGE


      The Coverage Amount for a Participant shall be the amount specified in the
Participant's Agreement.


5.    PAYMENT OF PREMIUMS; PAYMENT OF CERTAIN TAXES


      5.1   PARTICIPANT PREMIUM PAYMENTS. A Participant shall pay the
Participant Premium for each Policy Year which is a Premium Payment Year for the
Participant. The amount shall be paid by the Participant to the Employer by
payroll (or retirement income) deductions of equal installments during the
Policy Year, or in such other manner as may be agreed to between the Plan
Administrator and the Participant. The Employer shall pay the Participant
Premium amount to the Insurer, and can do so as collected from the Participant
or can advance payments to the Insurer for a Policy Year at any time during the
Policy Year or up to thirty (30) days in advance of the Policy Year. If a
Participant terminates employment with the Employer, and the Employer has made
such an advance payment of the Participant Premium to the Insurer, the Employer
may withhold any uncollected portion of the advanced Participant Premium from
any amount payable to the Participant by the Employer to the extent permitted by
law. Notwithstanding the other provisions of this paragraph, no Participant
Premium shall be required with respect to Survivorship Coverage after the death
of the Participant, and no Participant Premium shall be required after
termination of the Participant's Agreement pursuant to Section 8.1.



--------------------------------------------------------------------------------


      5.2   EMPLOYER PREMIUM PAYMENTS. THE EMPLOYER SHALL PAY THE
EMPLOYER.   Premium for a Participant's Policy within thirty (30) days of the
beginning of each Policy Year which is a Premium Payment Year. However, no
Employer Premium shall be required: (1) after the Participant's Agreement
terminates pursuant to Section 8.1; or, (2) for a Policy Year if the Employer
withdrawal and release of Assignment under Section 8.3 would have occurred at
the end of the prior Policy year but for the requirement in Section 8.3 that the
Policy not constitute a Modified Endowment Contract following such withdrawal.
Also, if the payment of the Employer Premium for a Policy year would cause the
Participant's Policy to constitute a Modified Endowment Contract (as such term
is defined in Section 7702A of the Internal Revenue Code), then the Employer
Premium amount for such Policy year shall be reduced to the largest such amount
that can be paid without causing the Policy to constitute a Modified Endowment
Contract. The Employer may, but shall not be required to, make additional
premium payments with respect to a Participant's Policy after the last Premium
Payment Year.


5.3         Additional Employer Payments.


            a.    If, during any year participation in the Plan results in the
recognition of income for tax purposes by the Participant as a result of
BellSouth's election to treat premium payments as loans for federal tax purposes
and to impute interest thereon to affected Participants, the Employer shall pay
to the Participant an amount determined by the Plan Administrator which is
designed to approximate the (1) sum of the total federal and state income taxes
and additional payroll taxes which would be payable by the Participant at the
highest marginal rate provided for under applicable federal income tax laws, and
at the highest marginal rate provided for under applicable state income tax laws
for the state of the Participant's tax domicile, on the additional income so
recognized for the year, plus (2) the total federal and state income taxes and
additional payroll taxes which would be payable by the Participant on the
payment described in clause (1). Any payment to be made under this subsection a.
shall be made no later than April 1 of the year following the year to which the
payment relates.


            b.    If, with respect to Survivorship Coverage after the death of
the Participant, participation in the Plan results in the recognition of income
for tax purposes by the Participant's spouse or other Policy Owner as a result
of BellSouth's election to treat premium payments as loans for federal tax
purposes and to impute interest thereon to affected Participants, the Employer
shall pay to the Participant's spouse or other Policy Owner an amount determined
by the Plan Administrator which is designed to approximate the total federal and
state income taxes which would be payable by the Participant's spouse or other
Policy Owner at the highest marginal rate provided for under applicable federal
income tax laws, and the highest marginal rate provided for under applicable
state income tax laws for the state of the tax domicile of the Participant's
spouse or other Policy Owner, on the income so recognized. Any payment to be
made under this subsection b. shall be made no later than April 1 of the year
following the year to which the payment relates.


            c.    If the termination of the Employer's interest in a
Participant's Policy pursuant to Section 8.3 of the Plan results in the
recognition of income for tax purposes by the Participant, the Employer shall
pay to the Participant an amount determined by the Plan Administrator which is
designed to approximate the total federal and state income taxes which would be
payable by the Participant at the highest marginal rate provided for under
applicable federal income tax laws and at the highest marginal rate provided for
under applicable state income tax laws for the state of the Participant's tax
domicile, attributable to such termination. Such payment shall be made
immediately following the termination of the Employer's interest in the Policy
or, if later, at such time as a determination is made that such a tax is
payable.



--------------------------------------------------------------------------------


            d.    For purposes of this Section 5.3, a tax shall be deemed
payable or income shall be deemed recognized, if either (i) it is finally
determined by the Internal Revenue Service, or (ii) an opinion is given by the
Employer's counsel, that the tax is payable.


            e.    Any amount to be paid to a Participant, a Participant's
spouse, or other Policy Owner under this Section, and the amounts payable, shall
be conclusively determined by the Plan Administrator, based on generally
applicable tax rates and not based upon the unique tax situation of each
Participant, Participant's spouse, or other Policy Owner.


6.    ACCOUNTS


      With respect to each Policy covered by an Agreement made under this Plan,
the Employer shall maintain bookkeeping entries reflecting the Employer Account
and Participant Account values.


7.    POLICY OWNERSHIP


      7.1   OWNERSHIP. Except as otherwise provided in this Plan, the Policy
Owner shall be the sole and exclusive owner of a Participant's Policy and shall
be entitled to exercise all of the rights of ownership including, but not
limited to, the right to designate the beneficiary or beneficiaries to receive
payment of the portion of the death benefit under the Policy equal to the
Coverage Amount, and the right to assign any part or all of the Policy Owner's
interest in the Policy (subject to the Employer's rights, the terms and
conditions of the Assignment specified in Section 7.2 of the Plan, and the terms
and conditions of this Plan) to any person, entity or trust by the execution of
a written instrument delivered to the Employer.


      7.2   EMPLOYER'S RIGHTS. In exchange for the Employer's agreement to pay
the amounts described in Sections 5.2 and 5.3 of this Plan, the Policy Owner
shall execute an Assignment to the Employer of the rights provided to the
Employer under this Plan. The Employer shall have the right to direct the Policy
Owner in writing to take any action required consistent with these rights, and
upon the receipt of such written direction from the Employer, the Policy Owner
shall promptly take such action as is necessary to comply therewith. The
Employer agrees that it shall not exercise any rights assigned to it in the
Assignment in any way that might impair or defeat the rights and interest of the
Policy Owner under this Plan. The Employer shall have the right to assign any
part or all of its interest in the Policy (subject to the Policy Owner's rights
and the terms and conditions of this Plan) to any person, entity or trust by the
execution of a written instrument delivered to the Policy Owner.


      7.3   DELIVERY AND POSSESSION OF POLICY. Any Policy issued pursuant to an
Agreement under the Plan shall be delivered by the Insurer directly to the
Employer, and the Employer shall accept delivery of any such Policy on behalf of
the Participant or other Policy Owner and shall have the authority to execute
any forms or procedures required by the Insurer in order to complete the issue
and delivery of such Policy. Thereafter, the Employer shall keep possession of
the Policy as long as there is an Assignment in effect with respect to the
Policy. The Employer agrees to make the Policy available to the Policy Owner or
to the Insurer from time to time for the purposes of endorsing or filing any
change of beneficiary on the Policy or exercising any other rights as the owner
of the Policy, but the Policy shall promptly be returned to the Employer.


      7.4   POLICY LOANS. Except as otherwise specifically provided for in
Section 8 of this Plan, neither the Employer nor the Policy Owner may borrow
against the Policy cash values.


      7.5   WITHDRAWALS AND SURRENDER. Except as otherwise specifically provided
for in Section 8 of this Plan, neither the Employer nor the Policy Owner may
withdraw Policy cash values or surrender all or a portion of the Policy.
Provided, however, that a cancellation or exchange of a Replaced Policy in
connection with the acquisition of a Replacement Policy shall not be deemed a
withdrawal from or surrender of the Replaced Policy.


8. TERMINATION OF AGREEMENT



--------------------------------------------------------------------------------


      8.1   TERMINATION EVENTS. Notwithstanding anything herein to the contrary,
the Participant's Agreement, and the Employer's obligation to pay premiums with
respect to the Participant's Policy acquired pursuant to the Agreement, shall
terminate upon the first to occur of any of the following events:


            a.    Termination of employment of the Participant with the Employer
prior to the Participant's death for reasons other than Retirement or
Disability; or upon termination of a disabled Participant's Disability prior to
the Participant's death for reasons other than Retirement or return to active
status.


            b.    Termination of the Participant's Agreement by mutual agreement
of the Participant and the Employer.


            c.    A unilateral election by the Participant to terminate the
Participant's Agreement; provided, however, that such an election may be made by
a Participant only within sixty (60) days following the end of the last Premium
Payment Year for the Participant's Policy.


            d.    The written notice by the Employer to the Participant
following a resolution by the Board of Directors of BellSouth Corporation to
terminate this Plan and all Agreements made under the Plan.


            e.    As to Single Life Coverage only, the death of the Participant.


            f.    As to Survivorship Coverage only, the death of the last
survivor of the Participant and the Participant's spouse.


            g.    After the release of Assignment pursuant to Section 8.3.


            h.    Upon becoming an executive officer or director of BellSouth
Corporation (as such terms are used in Section 402 of the Sarbanes-Oxley Act of
2002).


      8.2 DISPOSITION OF POLICY


            a.    In the event of a termination of a Participant's Agreement
under Section 8.1a or b of the Plan, the Policy Owner shall be entitled to
acquire the Employer's rights under the Participant's Policy by paying to the
Employer an amount equal to the Employer Account; alternatively, the Policy
Owner can require the Employer to withdraw a portion of the cash values from the
Participant's Policy, partially surrender the Policy, or borrow a portion of the
cash values from the Participant's Policy, with the amount to be specified by
the Policy Owner, and the Policy Owner's required payment to the Employer under
this Section shall thereby be reduced to an amount equal to the excess of the
Employer Account over the amount withdrawn, received upon partial surrender, or
borrowed by the Employer (for these purposes, the amount withdrawn, received
upon partial surrender, or borrowed shall refer to the amount actually received
by the Employer after the application of any charges, such as surrender charges,
applicable to the withdrawal, partial surrender, or borrowing). The Policy Owner
may exercise this right to acquire the Employer's interest in the Policy by so
notifying the Employer within ninety (90) days after an event of termination
under Section 8.1a or b of this Plan has occurred. Within thirty (30) days after
receipt of such notice, the Employer shall make any required withdrawal, partial
surrender, or policy loan and the Policy Owner shall pay the Employer the
applicable payment, if any. Upon receipt of payment from the Policy Owner, or
immediately following the withdrawal, partial surrender, or policy loan if no
payment is required, the Employer shall release the Assignment and the Policy
Owner shall have all rights, title, and interest in the Policy free of all
provisions and restrictions of the Assignment, the Agreement and this Plan.


            b.    Notwithstanding the provisions of Section 8.2a, if the
Participant is Terminated for Cause by the Employer, then the Policy Owner shall
have no right to acquire the Employer's interest in the Policy.


            c.    If the Policy Owner fails to exercise his right to acquire the
Employer's interest in the Policy pursuant to Section 8.2a or is precluded from
exercising such right pursuant to Section 8.2b, the Policy Owner shall transfer
title to the Policy to the Employer, free of all provisions and restrictions of
the Assignment, the Participant's Agreement and this Plan.



--------------------------------------------------------------------------------


            d.    In the event of a termination of a Participant's Agreement
pursuant to the Participant's election under Section 8.1c, the Employer shall
receive from the Participant's Policy an amount equal to the Employer Account,
with such amount to be received through a withdrawal, partial surrender, policy
loan, or some combination thereof, as determined by the Employer. Immediately
thereafter, the Employer shall release the Assignment and the Policy Owner shall
have all rights, title and interest in the Policy free of all provisions and
restrictions of the Assignment, the Participant's Agreement, and this Plan.


            e.    Notwithstanding the provisions of Section 2.8 to the
contrary,in the event of a termination of a Participant's Agreement under
Section 8.1d, prior to the application of Section 8.2,the Employer Account shall
be reduced to an amount equal to the excess, if any, of the cash values of the
Policy over the amount of cash value necessary in order for such Policy to
immediately qualify as a Permanent Policy after withdrawal of such excess
amount. The Employer shall receive from the Policy the reduced Employer Account
value and, with such amount to be received through a withdrawal, partial
surrender, policy loan, or some combination thereof, as determined by the
Employer, and shall, within thirty (30) days of the Plan termination, release
the Assignment and the Policy Owner shall have all rights, title, and interest
in the Policy free of all provisions and restrictions of the Assignment, the
Agreement and this Plan.


            f.    In the event of a termination of a Participant's
Agreement  under Section 8.1h of this Plan, the Employer Account shall
be  reduced to an amount equal to the excess, if any, of the cash  values of the
Policy over the amount of cash value necessary  in order for such Policy to
immediately qualify as a Permanent  Policy after withdrawal of such excess
amount. The Employer  shall receive from the Policy the reduced Employer
Account  value and, with such amount to be received through a  withdrawal,
partial surrender, policy loan, or some  combination thereof, as determined by
the Employer, and shall  release the Assignment and the Policy Owner shall have
all rights, title and interest in the Policy free of all
 provisions and restrictions of the Assignment, the Agreement  and this Plan.


      8.3   RELEASE OF ASSIGNMENT. At the end of each Policy Year for a
Participant's Policy, the Plan Administrator shall determine whether a
withdrawal from the Policy by the Employer of an amount equal to the Employer
Account, and a release of the Assignment, shall occur with respect to the
Participant's Policy. Such withdrawal and release shall be made within ninety
(90) days after the end of the first Policy Year as of the end of which: (1) the
Participant's Policy would qualify as a Permanent Policy following such
withdrawal by the Employer; and, (2) the Participant's Policy would not
constitute a Modified Endowment Contract (as such term is defined in Section
7702A of the Internal Revenue Code) following such withdrawal. The Employer
withdrawal shall be made though a withdrawal, partial surrender, or policy loan,
or some combination thereof, as determined by the Employer. Immediately after
receiving the proceeds of the withdrawal, partial surrender, or policy loan, the
Employer shall release the Assignment and the Policy Owner shall have all
rights, title and interest in the Policy free of all provisions and restrictions
of the Assignment, the Participant's Agreement and this Plan.


       8.4   ALLOCATION OF DEATH BENEFIT. In the event of a termination under
Section 8.1e or 8.1f of the Plan, the death benefit under the Participant's
Policy shall be divided as follows:


            a.    The beneficiary or beneficiaries of the Policy Owner shall be
entitled to receive an amount equal to the Coverage Amount.


            b.    The Employer shall be entitled to receive the balance of the
death benefit.


      8.5   EMPLOYER UNDERTAKINGS. Upon the death of the Participant (or, in the
case of Survivorship Coverage, the death of the last survivor of
the  Participant and the Participant's spouse) while the
Participant's  Agreement is in force, the Employer agrees to take such action as
may be necessary to obtain payment from the Insurer of the death benefit to the
beneficiaries, including, but not limited to, providing the Insurer with an
affidavit as to the amount to which the Employer is entitled under the Agreement
and this Plan.



--------------------------------------------------------------------------------


9. GOVERNING LAWS AND NOTICES


      9.1   GOVERNING LAW. This Plan shall be governed by and construed in
accordance with the laws of the State of Georgia.


      9.2   NOTICES. All notices hereunder shall be in writing and sent by first
class mail with postage prepaid. Any notice to the Employer shall be ddressed to
BellSouth Corporation at its office at 1155 Peachtree Street, N.E., Atlanta, GA
30367-6000, ATTENTION: Human Resources-Director Executive Benefits. Any notice
to the Employee shall be addressed to the Employee at the address following such
party's signature on his Agreement. Any party may change the address for such
party herein set forth by giving notice of such change to the other parties
pursuant to this Section.


10. NOT A CONTRACT OF EMPLOYMENT


      This Plan and any Agreement executed hereunder shall not be deemed to
constitute a contract of employment between an Employee and the Employer or a
Participant and the Employer, nor shall any provision restrict the right of the
Employer to discharge an Employee or Participant, or restrict the right of an
Employee or Participant to terminate employment.


11.   AMENDMENT, TERMINATION, ADMINISTRATION, CONSTRUCTION AND SUCCESSORS


      11.1  AMENDMENT. The Board of Directors of BellSouth Corporation, or its
delegate, shall have the right in its sole discretion, to amend the Plan in
whole or in part at any time and from time to time. In addition, the Plan
Administrator shall have the right, in its sole discretion, to amend the Plan at
any time and from time to time so long as such amendment is not of a material
nature. Notwithstanding the foregoing, no modification or amendment shall be
effective so as to decrease any benefits of a Participant unless the Participant
consents in writing to such modification or amendment. Written notice of any
material modification or amendment shall be given promptly to each Participant.


      11.2  TERMINATION. The Board of Directors of BellSouth Corporation may
terminate the Plan without the consent of the Participants or Employees.
Provided, however, in the event of a termination of the Plan by the Employer,
the Participants will have those rights specified in Section 8.2e of the Plan.


      11.3  INTERPRETATION. As to the provisions of the Assignment, the
Agreement and the Plan, the provisions of the Assignment shall control. As
between the Agreement and the Plan, the provisions of the Agreement shall
control.


      11.4  SUCCESSORS. The terms and conditions of this Plan shall enure to the
benefit of and bind the Employer, the Participant, their successors, assignees,
and representatives. If, subsequent to the Effective Date of the Plan,
substantially all of the stock or assets of the Employer are acquired by another
corporation or entity or if the Employer is merged into, or consolidated with,
another corporation or entity, then the obligations created hereunder shall be
obligations of the acquirer or successor corporation or entity.


12.   PLAN ADMINISTRATION


      12.1  INDIVIDUAL ADMINISTRATOR. If the Plan Administrator is an
individual, he shall act and record his actions in writing. Any matter
concerning specifically such individual's own benefit or rights hereunder shall
be determined by the Board of Directors of BellSouth Corporation or its
delegate.


      12.2  ADMINISTRATIVE COMMITTEE. If the Plan Administrator is a committee,
or if any of the duties or responsibilities of the Plan Administrator are vested
in a committee, action of the Plan Administrator may be taken with or without a
meeting of committee members; provided, action shall be taken only upon the vote
or other affirmative expression of a majority of the committee members qualified
to vote with respect to such action. If a member of the committee is a
Participant, he shall not participate in any decision which solely affects his
own benefit under the Plan. For purposes of administering the Plan, the Plan
Administrator shall choose a secretary who shall keep minutes of the committee's
proceedings and all records and documents pertaining to the administration of
the Plan. The secretary may execute any certificate or other written direction
on behalf of the Plan Administrator.



--------------------------------------------------------------------------------


      12.3  RIGHTS AND DUTIES OF THE PLAN ADMINISTRATOR. The Plan Administrator
shall administer the Plan and shall have all powers necessary to accomplish that
purpose, including (but not limited to) the following:


            a.    to construe, interpret and administer the Plan;


            b.    to make determinations required by the Plan, and to maintain
records regarding Participants' benefits hereunder;


            c.    to compute and certify the amount and kinds of benefits
payable to Participants, and to determine the time and manner in which such
benefits are to be paid;


            d.    to authorize all disbursements pursuant to the Plan;


            e.    to maintain all the necessary records of the administration of
the Plan;


            f.    to make and publish such rules and procedures for the
regulation of the Plan as are not inconsistent with the terms hereof;


            g.    to designate to other individuals or entities from time to
time the performance of any of its duties or responsibilities hereunder; and


            h.    to hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.


            The Plan Administrator shall have the exclusive right to construe
and interpret the Plan, to decide all questions of eligibility for benefits and
to determine the amount of benefits, and its decisions on such matters shall be
final and conclusive on all parties.


      12.4  BOND; COMPENSATION. The Plan Administrator and (if applicable) its
members shall serve as such without bond and without compensation for services
hereunder.


13.   CLAIMS PROCEDURE


      13.1  NAMED FIDUCIARY. The Plan Administrator is hereby designated as the
named fiduciary under this Plan.


      13.2  CLAIMS PROCEDURES. Any controversy or claim arising out of or
relating to this Plan shall be filed with the Plan Administrator which shall
make all determinations concerning such claim. Any decision by the Plan
Administrator denying such claim shall be in writing and shall be delivered to
all parties in interest in accordance with the notice provisions of Section 9.2
hereof. Such decision shall set forth the reasons for denial in plain language.
Pertinent provisions of the Plan shall be cited and, where appropriate, an
explanation as to how the Employee can perfect the claim will be provided. This
notice of denial of benefits will be provided within 90 days of the Plan
Administrator's receipt of the Employee's claim for benefits. If the Plan
Administrator fails to notify the Employee of its decision regarding the claim,
the claim shall be considered denied, and the Employee shall then be permitted
to proceed with the appeal as provided in this Section.



--------------------------------------------------------------------------------


            An Employee who has been completely or partially denied a benefit
shall be entitled to appeal this denial of his/her claim by filing a written
statement of his/her position with the Plan Administrator no later than sixty
(60) days after receipt of the written notification of such claim denial. The
Plan Administrator shall schedule an opportunity for a full and fair review of
the issue within thirty (30) days of receipt of the appeal. The decision on
review shall set forth specific reasons for the decision, and shall cite
specific references to the pertinent Plan provisions on which the decision is
based.


            Following the review of any additional information submitted by the
Employee, either through the hearing process or otherwise, the Plan
Administrator shall render a decision on the review of the denied
 claim in the following manner:


            a.    The Plan Administrator shall make its decision regarding the
merits of the denied claim within 60 days following receipt of the request for
review (or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). The
Plan
 Administrator shall deliver the decision to the claimant in writing. If an
extension of time for reviewing the appealed claim is required because of
special circumstances, written notice of the extension shall be furnished to the
Employee prior to the commencement of the extension. If the decision on review
is not furnished within the prescribed time, the claim shall be deemed denied on
review.


            b.    The decision on review shall set forth specific reasons for
the decision, and shall cite specific references to the pertinent Plan
provisions on which the decision is based.


--------------------------------------------------------------------------------







                                   EXHIBIT "A"


                   BELLSOUTH SPLIT-DOLLAR LIFE INSURANCE PLAN


                                    AGREEMENT


This Agreement is made effective as of January 1, 1998, by and between the
Employer and _______________________ (the "Participant").


WHEREAS, the Employer and the Participant executed an agreement (the "Prior
Agreement") under the [BellSouth Corporation Executive Life Insurance Plan]
[BellSouth Corporation Senior Manager Life Insurance Plan] (the "Prior Plan");
and


WHEREAS, the Prior Plan has been amended and restated as the BellSouth
Split-Dollar Life Insurance Plan (the "Plan"); and


WHEREAS, in exchange for coverage under the Plan as amended and restated, the
Participant consents and agrees to the terms of the Plan, as amended and
restated;


NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Employer and the Participant hereby mutually covenant and
agree as follows:


1.    This Agreement shall constitute an amendment and restatement of the Prior
Agreement and, as of the effective date of this Agreement, the Prior Plan and
Prior Agreement shall be terminated and replaced by the Plan and this Agreement.


2.    The Policy subject to this Agreement is Policy number ______________,
issued by Pacific Life Insurance Company (the "Replacement Policy"), which
replaces the Replaced Policy. As of the effective date of this Agreement, no
further benefits will be provided to the Participant or Employer under the
Replaced Policy, and such Policy will be canceled. 3. The Replaced Policy Cash
Value shall be transferred directly to the Replacement Policy as of the
effective date of this Agreement.


4.    The Coverage Amount shall be $ __________ of [Single Life] [Survivorship]
Coverage.


5.    The Premium Payment Years shall be _______ consecutive Policy Years.


6.    For each Policy Year beginning after 1998, the total Policy premium for
each year which is a Premium Payment Year shall be $__________, and the Employer
Premium shall equal such total Policy premium reduced by the Participant Premium
payable by the Participant for such Policy Year.


7.    The Policy Owner for the Replacement Policy shall be the same as the
Policy Owner for the Replaced Policy.


8.    The Participant agrees to pay the Participant Premium contribution as
specified in the Plan, and consents to paying such amount to the Employer
through regular payroll (or retirement income) deductions.


9.    The Participant has read and understands the provisions of the Plan, and
agrees that all of the terms and conditions specified in the Plan are hereby
incorporated by reference herein and form a part of this Agreement.


10.   Subject to the terms of the Plan, this Agreement shall not be amended or
modified without the written consent of the Participant and the Employer.



--------------------------------------------------------------------------------


11.   This Agreement shall be governed by the laws of the State of Georgia.


______________________________    ____________________________________
DATE                                                               FOR THE
EMPLOYER


______________________________    ____________________________________
DATE                                                               SIGNATURE OF
PARTICIPANT


                                                                ____________________________________


                                                                ____________________________________


                                                                ____________________________________
                                                               ADDRESS OF
PARTICIPANT








--------------------------------------------------------------------------------





                                   EXHIBIT "B"


                   BELLSOUTH SPLIT-DOLLAR LIFE INSURANCE PLAN


                                   ASSIGNMENT


This Assignment is made by the undersigned Policy Owner effective January 1,
1998.


DEFINITIONS:


ASSIGNEE:                     BellSouth Corporation


PARTICIPANT:            _________________________________________________________


POLICY OWNER:          _________________________________________________________


INSURED(S):                  _________________________________________________________


                                         _________________________________________________________


INSURER:                                                       Pacific Life
Insurance Company


POLICY:                                                          Policy
#                    issued by the Insurer.


REPLACED POLICY:                                    Policy
#                    issued by the Insurer.


SPLIT-DOLLAR LIFE                                   That certain Agreement
executed to be effective on
INSURANCE PLAN AGREEMENT            January 1, 1998, between the Participant and
the Assignee.
(THE "AGREEMENT"):


COVERAGE AMOUNT:                              That portion of the death benefit
coverage under the Policy
                                                                         equal
to $___________________.






RECITALS:


1.    The benefits provided to the Policy Owner under the Policy replace those
previously provided under the Replaced Policy.


2.    Under the Agreement, the Assignee has agreed to assist the Policy Owner in
the payment of premiums on the Policy issued by the Insurer.


3.    In consideration of such premium payments by the Assignee, the undersigned
Policy Owner intends to grant the Assignee certain limited interests in the
Policy.


THEREFORE, for value received, it is agreed:


1.    ASSIGNMENT. The Policy Owner hereby assigns, transfers, and sets over to
the Assignee, its successors and assigns, the following specific rights in the
Policy and subject to the following terms and conditions:


      a.    the sole right to make withdrawals or borrow against the cash value
of the Policy, as provided in Sections 8.2a, 8.2d, 8.2e and 8.3 of the Plan;



--------------------------------------------------------------------------------


      b.    the right to receive from the Insurer upon the death of the
Insured(s) the proceeds of the Policy in excess of the Coverage Amount;


      c.    the sole right to surrender all or a portion of the Policy and
receive the surrender value thereof, as provided in Sections 8.2a, 8.2d, 8.2e
and 8.3 of the Plan.


2.    RETAINED RIGHTS. Except as expressly provided in Section 1, the Policy
Owner retains all rights under the Policy including but not limited to:


      a.    the right to designate and change the beneficiary; and


      b.    the right to elect any optional mode of settlement permitted by the
Policy or Insurer, subject only to the Assignee's right in Section 1.(b).


3.    AUTHORIZATION. For purposes of Sections 1 and 2, the signature of either
the Assignee or the Policy Owner shall be sufficient. Both the Assignee and the
Policy Owner acknowledge that between themselves, they are bound by the
limitations of this Assignment and that the Insurer will recognize the signature
of either.


4.    INSURER. The Insurer is hereby authorized to recognize, and is fully
protected in recognizing the claims of the Assignee to rights hereunder, without
investigating the reasons for such action by the Assignee, or the validity or
the amount of such claims, nor giving notice to the Policy Owner of such claims
of rights or interest to exercise such rights. Insurer reserves the right to
require signatures of both the Assignee and the Policy Owner to exercise any or
all ownership rights, as is their normal procedure.


5.    DEATH PROCEEDS. The Insurer shall pay to the Assignee that portion of the
death benefit to which it is entitled. Payment by the Insurer of any or all of
the death proceeds to the Assignee in reliance upon a signed authorization by
any officer of the Assignee as to the share of death proceeds due it shall be a
full discharge of the Insurer for such share and shall be binding on all parties
claiming any interest in the Policy.


6.    RELEASE OF ASSIGNMENT. Upon payment to the Assignee of those amounts
due  to it under the terms of the Agreement, the Assignee shall execute
a  written release of this Assignment to the Insurer who may then treat
the  Policy Owner of the Policy as the sole Policy Owner for all purposes.


7.    ASSIGNMENT CONTROLS. In the event of any conflict between the
provisions  of this Assignment and provisions of the Agreement with respect to
the  Policy or rights of collateral assignment therein, the provisions of
this  Assignment shall prevail.


8.    CANCELLATION OF REPLACED POLICY. The Policy Owner agrees that no further
benefits will be provided under the Replaced Policy, and that benefits provided
under the Policy are in lieu of the benefits previously provided under the
Replaced Policy.


IN TESTIMONY WHEREOF, the Policy Owner has executed this Assignment to be
effective January 1, 1998.


                                                ________________________________
                                                SIGNATURE OF POLICY OWNER


                                                ________________________________
                                                DATE


